Citation Nr: 1039026	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1966, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that established service connection for 
PTSD, and assigned a 50 percent disability evaluation for the 
disorder.  

After the Veteran perfected his appeal, the RO issued a 
subsequent August 2007 rating decision continuing his 50 percent 
rating for PTSD.  However, as that decision did not represent a 
total grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increase 
rating in excess of 50 percent for post traumatic stress disorder 
(PTSD).  

The Veteran contends that his PTSD is worse than the 50 percent 
evaluation assigned.  The Veteran was initially awarded service 
connection, effective May 11, 1993, for PTSD in the December 1993 
rating decision.  In a January 2007 rating decision for an 
increase rating for the Veteran's PTSD claim, the RO increased 
the evaluation from 30 to 50 percent, which is currently on 
appeal to the Board.  The Veteran filed a timely notice of 
disagreement with the 50 percent rating in April 2007.  Following 
additional development, the RO reevaluated the Veteran's increase 
rating claim in an August 2007 rating decision, and continued a 
50 percent rating for the Veteran's PTSD. 

The Veteran was last given a VA examination in January 2007 in 
order to establish the severity of his service-connected PTSD.  
The Veteran contends that this examination does not accurately 
portray the current status of his disability.  Additionally, the 
Veteran states that the VA examiner based his evaluation on one 
interview, and did not review his current mental health records 
before the examination.  Furthermore, the Veteran's 
representative states that the 50 percent rating the Veteran has 
received cannot accurately portray the current extent of his 
disability.  

In this particular case, the January 2007 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected PTSD.  See also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2009).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his PTSD up through July 2007.  
However, no subsequent VA medical records associated with that 
disability have yet been associated with the claims folder.  
Because it appears that there may be outstanding VA medical 
records dated after July 2007 that may contain information 
pertinent to his claim, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The appellant should also be offered the 
opportunity to submit any private treatment records in support of 
his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
July 2007 to the present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination to determine the current 
level of severity of his service-connected 
PTSD.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  All necessary 
testing should be provided.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's PTSD, with particularity to the 
criteria for the appropriate diagnostic 
codes.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


